DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bill et al [4135951].
With respect to claim 1, Bill discloses: A ring-shaped structural element using flexible thin-sheet material, comprising: a.) a first facing structure (14), the first facing structure formed of a substantially flexible sheet material, the first facing structure having a ring-shaped aspect, the ring-shaped aspect centered about a central axis; b.) a second facing structure (22), the second facing structure formed so as to be disposed externally and concentric to the first facing structure; and, c.) a core material (18), the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bill et al [4135951], further in view of Brimm [4725334].
With respect to claim 2, Bill, with the exception of the bold text, discloses: A cone-shaped structural element, comprising: a.) a first facing structure (14), the first having a first conical aspect; b.) a second facing structure (22), the second facing structure having a second conical aspect; and, c.) a core material (18), the core material having a third conical aspect, the third conical aspect intermediate to the first conical aspect and the second conical aspect, such that the core material is disposed between the first conical aspect and the second conical aspect, wherein the core material is formed of a first concentric ring of corrugated sheet material (20), wherein the core material is formed of a second concentric ring of corrugated sheet material, such that the first corrugated ring and second corrugated ring each possess an identical number of corrugations, such that corrugations of the first corrugated ring are radially aligned to the corrugations of the second corrugated ring [see FIGs 1 and 2, col 2, line 19-58].
With respect to claim 3, Bill, with exception to the bold text, discloses: A process for forming a substantially rigid, frustum-shaped structural element, comprising the steps: a.) pre-patterning a layer (18) stock material so as to form an array of cuts; b.) corrugating (20) the layer material; c.) forming a cylindrical preform comprising layers of the layer material [see FIGs 1 and 2, col 2, line 19-58]; and, d.) separating the preform into a plurality of conical structures.
Regarding claims 2 and 3, Bill discloses a structure made to have a core material, however does not disclose the conical shape or certain criteria of the method. Brimm makes up for the deficiencies by teaching jet engine structure, having multiple layers formed in a conical shape that involves pre-pattering and cutting material to form the necessary structural shape [see FIG 5, col 4, line 44-col 5, line 10]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deidewig et al [6035850] shows a reflective solar structure having a core sandwiched between flexible sheet materials [see FIG 4, element 13, 15, 11]. Allingham [3474513] shows a method of fabricating corrugated material [see FIG 6, elements 15, 16 and 17]. All references in the PTO-892 should be reviewed, but the above mentioned show a closer relationship to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
2/26/2021